DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-210370 filed October 31, 2017 and of JP 2017-210367 filed October 31, 2021 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2018/040471 (i.e. WO 2019/088157) filed October 31, 2018.
Claim Status
Claims Filing Date
November 1, 2022
Amended
1, 17
Cancelled
2, 4-6, 8, 10, 18-20, 22, 24
Pending
1, 3, 7, 9, 11-17, 21, 23, 25
Withdrawn
11-15
Under Examination
1, 3, 7, 9, 16, 17, 21, 23, 25


	The applicant argues support for the claim amendments in original claim 8, [0022], [0023], [0112], Table 2, and Fig. 6 of the PG Publication of applicant’s specification, US 2020/290118 (Remarks pg. 8 para. 2).
Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive.
Yeh in view of Doherty and either one of Izumida or Sung
Chou in view of Yeh, Doherty, and either one of Izumida or Sung
	The applicant argues none of the cited references teach ultrafine particles of 100 nm or less that contain a greater concentration of at least one of Ta, Nb, Hf, Zr, and Y (Remarks pg. 11 para. 2) and that while Doherty teaches an alloy that forms gamma prime phase with nickel (5:50-52) such as Al, Ti, Cb (i.e. Nb), Ta, V, Si, and W (Remarks pg. 12 para. 2), Doherty is silent to the ultrafine  particles containing a greater concentration than the matrix of at least one of Ta, Nb, Hf, Zr, and Y (Remarks  pg. 12 para. 3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the pending rejections rely on Doherty to render the claimed ultrafine particles obvious because they advantageously influence mechanical properties (Doherty 7:56-60).
With respect to the composition of the gamma prime phase precipitates, Doherty discloses the Ti, Cb (i.e. Nb), Ta, and/or Zr (i.e. X) elements form a gamma prime phase with nickel (5:50-58). Doherty also discloses that the amounts of these elements are disclosed as being chosen to facilitate gamma prime phase formation (5:58-68, 6:1-16) and “the “effective atomic fraction” of elements set forth in the formula to calculate the electron vacancy number takes into account the postulated conversion of a portion of the metal atoms present, particularly nickel, into compounds of the type Ni3X (such as gamma prime phase materials).” (6:34-39), where the “effective atomic fraction” is the amount capable of forming gamma prima phase with nickel that actually do combine with nickel to form Ni3X (6:43-58). The disclosure of Doherty indicates that for the elements that alloy with Ni to form the gamma prime phase, the amounts are chosen to form the gamma prime phase. This reads on the ultrafine particle containing a greater concentration of an additional element than in the matrix phase.
Double Patenting
	The applicant requests holding the double patenting rejections in abeyance until the allowability of the present claims (Remarks pg. 9 para. 2 and para. spanning pgs. 9-10).
	The double patenting rejection will be maintained until it has been properly overcome.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 line 7 “concertation” appears to be a typographical error.  
Claim 1 line 20 “,.” is grammatically incorrect.
Claim 17 line 7 “concertation” appears to be a typographical error.
Claim 17 line 24 “,.” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9, 16, 17, 21, 23, 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 18-19 “the additional element includes at least one from among Ta, Nb, Hf, Zr, or Y” renders the claim indefinite. The transitional phrase “includes” is synonym with “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements from the prior art. MPEP 2111.03(I). However, claim 1 line 9 recites “the alloy article has a chemical composition consisting of”. The transitional phrase “consisting of” excludes any element not specified in the claim. MPEP 2111.03(II). It is unclear whether the alloy composition is limited to the additional element being one or more of Ta, Nb, Hf, Zr, and Y, or if it is broader than that and allows for the additional element to be any element other than the already recite Co, Cr, Fe, Ni, Ti, and Mo. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the additional element to be limited to one or more of Ta, Nb, Hf, Zr, and Y.
Claim 3 line 2 “the element with a larger atomic radius” renders the claim indefinite. There is insufficient antecedent basis. For the purpose of examination claim 3 will be given the broadest reasonable interpretation of referring to “the additional element” as recited in amended claim 1.
Claim 17 lines 19-20 “the additional element includes at least one from among Ta, Nb, Hf, Zr, or Y” renders the claim indefinite. The transitional phrase “includes” is synonym with “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements from the prior art. MPEP 2111.03(I). However, claim 17 line 9 recites “the alloy article has a chemical composition consisting of”. The transitional phrase “consisting of” excludes any element not specified in the claim. MPEP 2111.03(II). It is unclear whether the alloy composition is limited to the additional element being one or more of Ta, Nb, Hf, Zr, and Y, or if it is broader than that and allows for the additional element to be any element other than the already recite Co, Cr, Fe, Ni, Ti, and Mo. For the purpose of examination claim 17 will be given the broadest reasonable interpretation of requiring the additional element to be limited to one or more of Ta, Nb, Hf, Zr, and Y.
Claims 7, 9, and 16 are rejected as depending from claim 1.
Claims 21, 23, and 25 are rejected as depending from claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 16, 17, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) in view of Doherty (US 5,169,463) and either one of Izumida (US 6,478,897) or Sung (Sung et al. Mechanical property of single phase Co-Ni-Cr-Mo based superalloy produced by cold working and recrystallization heat treatment. Materials Science Forum (2004), 449-452 (Pt. 1, Designing, Processing and Properties of Advanced Engineering Materials), 573-576.).
Regarding claims 1, 3, 16, 17, and 25, Yeh teaches a high-temperature resistant alloy (i.e. an alloy article) ([0002]) with a composition that overlaps with that claimed ([0008]) where examples that include both Ti and Mo having 6.7 to 8.3 at% Ti, an atomic ratio of 1 or 0.5, and 3.6 to 8.3 at% Mo, an atomic ratio of 0.5 or 0.25 (Tables 1, 3, 6, 7, 10, 11) and examples that include a minor element of at least one of Ta, Nb, Zr, and Y (i.e. an element with a larger atomic radius that the atomic radiuses of Co, Cr, Fe and Ni) have 1.4 to 3.2 at%, an atomic ratio of 0.1 or 0.2 (Tables 10, 11) (i.e. a total content of the element with a larger atomic radius and the Mo is most broadly 35 at% or less with the examples ranging from 5 to 11.5 at%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 1, 3, 16
Claims 17, 25
Yeh [0008]
Co at%
20 to 35
20 to 35
20 to 35
Cr at%
10 to 25
10 to 25
12.5 to 20
Fe at%
10 to 25
10 to 25
12.5 to 20
Ni at%
15 to 30
15 to 30
20 to 35
Ti at%
5 to 15; 7 to 15 
5 to 15; 7 to 15
Ti+Mo: 5 to 25
Mo at%
1 to 5
>0 to 5
See Ti
Ta/Nb/Zr/Y at%
>0 to 4
>0 to 4
10 or less
Mo+Ta/Nb/Zr/Y at%
<= 8
2 to 6
See rejection


Yeh teaches a high-temperature resistant alloy (i.e. the alloy article is a formed article) with a predominantly face-centered cubic crystal structure (i.e. matrix phase crystal grains) ([0002], [0008]) that is subjected to high-temperature age-hardening (i.e. precipitation hardening, precipitation of particles) ([0013], [0014]). 
Yeh is silent to age-hardening (i.e. precipitation hardening) forming ultrafine particles with an average particle size of 100 nm or less dispersedly precipitated in the matrix phase crystal grains and the ultrafine particles contain a greater concentration of an additional element than in the matrix phase.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (i.e. ultrafine particles being dispersedly precipitated in the matrix phase crystal grains) (4:52-68) where particles of 10 nm form after heat treatment at 850°C for 2 hours and particles of 100 nm form after heat treatment at 850°C for 100 hours (5:24-30, 7:56-62). Doherty also teaches the presence of Ti, Cb (i.e. Nb), Ta, and/or Zr (i.e. X) elements that form a gamma prime phase with nickel (5:50-58), where the amounts of these elements are disclosed as being chosen in order to facilitate gamma prime phase formation (5:58-68, 6:1-16), “the “effective atomic fraction” of elements set forth in the formula to calculate the electron vacancy number takes into account the postulated conversion of a portion of the metal atoms present, particularly nickel, into compounds of the type Ni3X (such as gamma prime phase materials).” (6:34-39), and the “effective atomic fraction” is the amount capable of forming gamma prima phase with nickel that actually do combine with nickel to form Ni3X (6:43-58) (i.e. for the Ti, Cb (i.e. Nb), Ta, and/or Zr elements that alloy with Ni to form the gamma prime phase, the amounts are chosen to form the gamma prime phase. This reads on the ultrafine particle containing a greater concentration of an additional element than in the matrix phase).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Yeh to precipitate y’ phase particles of 10 to 100 nm having a greater concentration of an additional element than in the matrix phase because particles below 1 micron do not appreciably degrade mechanical properties of the alloy (Doherty 7:54-62) and the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B).
Yeh teaches a high-temperature resistant alloy that has a predominantly (i.e. principal) face-centered cubic crystal structure with the formation of a BCC phase (i.e. the equiaxed crystals comprise face-centered cubic crystals or a mixture of face-centered cubic crystals and simple cubic crystals) ([0002], [0008], [0030], Table 11).
Yeh is silent to the average grain size of the matrix phase crystal grains.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to limit the average crystal-grain diameter of the FCC matrix phase in Yeh to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Izumida, Sung teaches a Co-Ni-Cr-Mo based alloy with an equiaxed grain structure with average grain size of 28 um (Abstract). Sung also studied the effect of grain size of mechanical properties and flow behavior by comparing average grain sizes of 28 um and 238 um, where at room temperature and 943 K (i.e. elevated temperature), 0.2% offset yield strength increased with decreased grain size and grain refinement enhances fracture strength and allows for deformation twinning (i.e. grain size is a result-effective variable that achieves a recognized result) (Abstract, Results and Discussion, Figs. 1-4, Summary). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention as claimed to the average grain size of the FCC matrix phase in Yeh to be 28 um because it shows higher yield strength, where grain refinement enhances fracture strength and allows deformation twinning to occur (Sung Abstract, Results and Discussion, Figs. 1-4, Summary). Further, grain size is a result-effective variable that effects mechanical properties and grain size (Sung Abstract, Results and Discussion, Figs. 1-4, Summary) where the determination of the optimum or workable ranges of said variable is characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claims 7 and 21, Yeh teaches an alloy with a composition that overlaps with that claimed ([0008]) processed by age-hardening (i.e. precipitation hardening) ([0013], [0014]), but is silent to the composition of the precipitates.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) where the particles include nickel, titanium (i.e. the ultrafine particles comprise crystalline particles in that Ni and Ti are concentrated, claims 7, 21), and niobium, tantalum, and/or zirconium (i.e. the ultrafine particles further comprise crystalline particles in that the element with a larger atomic radius is concentrated, claims 8, 22) (5:50-68, 6:1-16).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the precipitates in Yeh to be Ni and Ti-based and include Nb, Ta, and/or Zr because these elements form y’ phase with nickel (Doherty 5:50-68) and impart long-term strength at high temperatures (Doherty 6:1-16). 
Regarding claims 9 and 23, Yeh in view of Doherty teaches particle sizes of 10 to 100 nm (i.e. half of the average particle size of the ultrafine particles is 5 to 50 nm) (Doherty 5:24-30, 7:56-62).
Yeh is silent to the volume ratio of the ultrafine particles.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) in an amount of 5 to 60 vol% (5:3-23) (i.e. volume ratio of 0.05 to 0.60 (i.e. 5/100 to 60/100) or 0.05 to 1.5 (i.e. 5/95 to 60/40). See the 112(b) rejection for interpretation of this claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to include 5 to 60 vol% y’ phase particles to achieve beneficial hardness levels and mechanical properties, such as strength, especially at elevated temperatures (Doherty 5:7-23). Therefore, in Yeh in view of Doherty the claimed product is 0.25 to 30 nm (i.e. 5 nm x 0.05 to 50 nm x 0.6) or 0.25 to 75 nm (i.e. 5 nm x 0.05 to 50 nm x 1.5). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Doherty teaches the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). Varying the size of the precipitates influences the claimed product of half the average particle size of the ultrafine particles and a volume ratio of the ultrafine particles. The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B). 
Claims 1, 3, 7, 9, 16, 17, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chou et al. The effect of molybdenum on the corrosion behavior of the high-entropy alloys Co1.5CrFeNi1.5Ti0.5Mox in aqueous environments. Corrosion Science 52 (2010) 2571-2581.) in view of Yeh (US 2008/0031769), Doherty (US 5,169,463), and either one of Izumida (US 6,478,897) or Sung (Sung et al. Mechanical property of single phase Co-Ni-Cr-Mo based superalloy produced by cold working and recrystallization heat treatment. Materials Science Forum (2004), 449-452 (Pt. 1, Designing, Processing and Properties of Advanced Engineering Materials), 573-576.).
Regarding claims 1 and 16, Chou teaches a high-entropy alloy containing Mo is not susceptible to pitting corrosion in NaCl solution (abstract) that is manufactured into an ingot (2.1. Test Materials) with a Co, Cr, Fe, Ni, Ti, and Mo content that fall within the claimed range (Table 1 Mo0.1).
Chou is silent to the presence of an element with a larger atomic radius that the atomic radiuses of the Co, Cr, Fe, and Ni within a range of more than 0 to 4 or less atomic %.
Yeh teaches a high-temperature resistant alloy ([0002]) based on the quaternary system of Co, Cr, Fe, and Ni including at least one of Mo or Ti in amounts that overlap with that claimed and a sum of minor elements including Nb, Ta, Y, and Zr that does not exceed 10 at% (i.e. more than 0 and 4 at% or less of an element with a larger atomic radius that the atomic radiuses of Co, Cr, Fe, and Ni is at least one from among Ta, Nb, Hf, Zr, and Y) ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Chou to include minor elements Nb, Ta, Y, and/or Zr at a sum of 10 at% or less because these elements vary the hardness, tailoring of the alloy to meet requirements for a specific application in terms of having high temperature strength (Yeh [0012]). Further, the amounts of Co, Cr, Fe, Ni, Ti, and Mo taught by Chou (Table 1) fall within the teachings of Yeh ([0008]), supporting the obviousness of combining Chou with Yeh. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 1-4, 16
Claims 17-19, 25
Chou Mo0.1
Table 1
Yeh [0008]
Co at%
(wt%)
20 to 35
20 to 35
26.8
(27.81)
20 to 35
Cr at%
(wt%)
10 to 25
10 to 25
17.9
(16.36)
12.5 to 20
Fe at%
(wt%)
10 to 25
10 to 25
17.9
(17.57)
12.5 to 20
Ni at%
(wt%)
15 to 30
15 to 30
26.8
(27.7)
20 to 35
Ti at%
(wt%)
5 to 15; 7 to 15
5 to 15; 7 to 15
8.9
(7.53)
Ti+Mo: 5 to 25
Mo at%
(wt%)
1 to 5
>0 to 5
1.8
(3.02)
See Ti
Ta/Nb/Zr/Y at%
(wt%)
>0 to 4
>0 to 4
-
10 or less
Mo+Ta/Nb/Zr/Y at%
(wt%)
<= 8
2 to 6
-
See rejection


Chou teaches as-cast alloys (i.e. the alloy article is a formed article) with a simple FCC solid-solution structure (i.e. matrix phase crystal grains) (3.1 Microstructure of the as-cast Co1.5CrFeNi1.5Ti0.5Mox alloys, Figs. 1, 2, Table 2). 
Chou is silent to the presence of particles in the matrix phase crystal grains.
Yeh teaches the presence of a minor amount of Nb, Ta, Y, and/or Zr to tailor the hardness of the alloy to meet requirements for a specific application (Yeh [0012]) where after melting and casting the alloy is hardened by high-temperature age hardening (Yeh [0013], [0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to high-temperature age harden the alloy of Chou in view of Yeh because it exhibits high-temperature resistance to softening and oxidation (Yeh [0014]).
Chou in view of Yeh is silent to age-hardening (i.e. precipitation hardening) forming ultrafine particles with an average particle size of 100 nm or less dispersedly precipitated in the matrix phase crystal grains.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (i.e. ultrafine particles being dispersedly precipitated in the matrix phase crystal grains) (4:52-68) where particles of 10 nm form after heat treatment at 850°C for 2 hours and particles of 100 nm form after heat treatment at 850°C for 100 hours (5:24-30, 7:56-62). Doherty also teaches the presence of Ti, Cb (i.e. Nb), Ta, and/or Zr (i.e. X) elements that form a gamma prime phase with nickel (5:50-58), where the amounts of these elements are disclosed as being chosen in order to facilitate gamma prime phase formation (5:58-68, 6:1-16), “the “effective atomic fraction” of elements set forth in the formula to calculate the electron vacancy number takes into account the postulated conversion of a portion of the metal atoms present, particularly nickel, into compounds of the type Ni3X (such as gamma prime phase materials).” (6:34-39), and the “effective atomic fraction” is the amount capable of forming gamma prima phase with nickel that actually do combine with nickel to form Ni3X (6:43-58) (i.e. for the Ti, Cb (i.e. Nb), Ta, and/or Zr elements that alloy with Ni to form the gamma prime phase, the amounts are chosen to form the gamma prime phase. This reads on the ultrafine particle containing a greater concentration of an additional element than in the matrix phase).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Chou in view of Yeh to precipitate y’ phase particles of 10 to 100 nm containing a greater concentration of an additional element than in the matrix phase because particles below 1 micron do not appreciably degrade mechanical properties of the alloy (Doherty 7:54-62) and the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B).
Chou in view of Yeh teaches a high-temperature resistant alloy that has a predominantly (i.e. principal) face-centered cubic crystal structure (Chou 3.1 Microstructure of the as-cast Co1.5CrFeNi1.5Ti0.5Mox alloys, Figs. 1, 2, Table 2; Yeh [0002], [0008], [0030], Table 11).
Chou in view of Yeh is silent to the average grain size of the matrix phase crystal grains.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to limit the average crystal-grain diameter of the FCC matrix phase in Chou in view of Yeh to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Izumida, Sung teaches a Co-Ni-Cr-Mo based alloy with an equiaxed grain structure with average grain size of 28 um (Abstract). Sung also studied the effect of grain size of mechanical properties and flow behavior by comparing average grain sizes of 28 um and 238 um, where at room temperature and 943 K (i.e. elevated temperature), 0.2% offset yield strength increased with decreased grain size and grain refinement enhances fracture strength and allows for deformation twinning (i.e. grain size is a result-effective variable that achieves a recognized result) (Abstract, Results and Discussion, Figs. 1-4, Summary). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention as claimed to the average grain size of the FCC matrix phase in Chou to be 28 um because it shows higher yield strength, where grain refinement enhances fracture strength and allows deformation twinning to occur (Sung Abstract, Results and Discussion, Figs. 1-4, Summary). Further, grain size is a result-effective variable that effects mechanical properties and grain size (Sung Abstract, Results and Discussion, Figs. 1-4, Summary) where the determination of the optimum or workable ranges of said variable is characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claim 3, Chou in view of Yeh teaches 1.8 at% Mo (Chou Mo0.1 Table 1) and 10 at% or less of Ta, Nb, Zr, and Y (Yeh [0008], [0012]) (i.e. 11.8 or less atomic% Mo and minor elements Ta, Nb, Zr, and Y). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 7 and 21, Chou in view of Yeh is silent to the composition of the precipitates formed during high-temperature age-hardening (Yeh [0013], [0014]).
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) where the particles include nickel, titanium (i.e. the ultrafine particles comprise crystalline particles in that Ni and Ti are concentrated, claim 7), and columbium (i.e. niobium), zirconium, and/or tantalum (i.e. the ultrafine particles further comprise crystalline particles in that the element with a larger atomic radius is concentrated, claim 8) (5:50-68, 6:1-16).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the precipitates in Chou in view of Yeh to be Ni and Ti-based and include Nb, Zr, and/or Ta because these elements form y’ phase with nickel (Doherty 5:50-68) and impart long-term strength at high temperatures (Doherty 6:1-16). 
Regarding claims 9 and 23, Chou in view of Yeh and Doherty teaches particle sizes of 10 to 100 nm (i.e. half of the average particle size of the ultrafine particles is 5 to 50 nm) (Doherty 5:24-30, 7:56-62).
Chou in view of Yeh is silent to the volume ratio of the ultrafine particles.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) in an amount of 5 to 60 vol% (5:3-23) (i.e. volume ratio of 0.05 to 0.60 (i.e. 5/100 to 60/100) or 0.05 to 1.5 (i.e. 5/95 to 60/40). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to include 5 to 60 vol% y’ phase particles to achieve beneficial hardness levels and mechanical properties, such as strength, especially at elevated temperatures (Doherty 5:7-23). Therefore, in Chou in view of Yeh and Doherty the claimed product is 0.25 to 30 nm (i.e. 5 nm x 0.05 to 50 nm x 0.6) or 0.25 to 75 nm (i.e. 5 nm x 0.05 to 50 nm x 1.5). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Doherty teaches the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). Varying the size of the precipitates influences the claimed product of half the average particle size of the ultrafine particles and a volume ratio of the ultrafine particles. The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B). 
Regarding claims 17 and 25, Chou teaches a high-entropy alloy containing Mo is not susceptible to pitting corrosion in NaCl solution (abstract) that is manufactured into an ingot (2.1. Test Materials) with a Co, Cr, Fe, Ni, Ti, and Mo content that fall within the claimed range (Table 1 Mo0.1).
Chou is silent to the presence of an element with a larger atomic radius that the atomic radiuses of the Co, Cr, Fe, and Ni within a range of more than 0 to 4 or less atomic %.
Yeh teaches a high-temperature resistant alloy ([0002]) based on the quaternary system of Co, Cr, Fe, and Ni including at least one of Mo or Ti and a sum of minor elements including Nb, Ta, Y, and Zr (i.e. an element with a larger atomic radius that the atomic radiuses of Co, Cr, Fe, and Ni is at least one from among Ta, Nb, Hf, Zr, and Y, claim 2) in amounts that overlap with that claimed ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Chou to include 10 at% or less of a sum of Nb, Ta, Y, and Zr because it varies the hardness, tailoring of the alloy to meet requirements for a specific application in terms of having high temperature strength (Yeh [0012]). Further, the amounts of Co, Cr, Fe, Ni, Ti, and Mo taught by Chou (Table 1 Mo0.1) fall within the teachings of Yeh ([0008]), supporting the obviousness of combining Chou with Yeh. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Chou in view of Yeh teaches 1.8 at% Mo (Chou Mo0.1 Table 1) and 10 at% or less of Ta, Nb, Zr, and Y (Yeh [0008], [0012]) (i.e. 11.8 or less atomic% Mo and minor elements Ta, Nb, Zr, and Y). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9, 16, 17, 21, 23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, and 10 of copending Application No. 16/330,744 (App ‘744), now US Patent 11,492,685, in view of either one of Yeh (US 2008/0031769) or Izumida (US 6,478,897). 
App ‘744 teaches an alloy member with overlapping amounts of Co, Cr, Fe, Ni, Ti, Mo, and ultrafine particles (claims 1-7, 9, and 10). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
App ‘744 is silent to an element with a larger atomic radius than the atomic radiuses of Co, Cr, Fe, and Ni in a range of more than 0 to 4 at%.
Yeh teaches a high-temperature resistant alloy with lot contents of Co and Ni with a face-centered cubic crystal structure ([0002]) with 0 to 10 at% of one or more of Nb, Ta, and Zr ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of App ‘744 to add 0 to 10at% total of one or more of Nb, Ta, and Zr because they influence the hardness of the alloy and can be used to tailor the high-temperature strength of the alloy to meet the requirements for a specific application (Yeh [0012]).
As an alternative to Yeh, Izumida teaches a Ni-Co based alloy with a y phase (austenite) metal structure (1:6-10) with at least one of 0.5 to 5.0 wt% Nb and 0.1 to 10.0 wt% Ta (2:17-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of App ‘744 to add 0.5 to 5.0 wt% Nb and/or 0.1 to 10.0 wt% Ta because these elements are intensively precipitated as y’ phase to improve heat-resistance (Izumida 3:40-53) without excessive Nb causing strength reduction (Izumida 4:1-3) and without excessive Ta decreasing y phase stability and causing grain boundary precipitation (Izumida 4:4-7). 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3, 7, 9, 16, 17, 21, 23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 11,141,791 (US ‘791, the patent publication of US App. No. 16/076,764) in view of either one of Yeh (US 2008/0031769) or Izumida (US 6,478,897). 
US ‘791 teaches an alloy member with overlapping amounts of Co, Cr, Fe, Ni, Ti, Mo, and ultrafine particles (claims 1-18). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
US ‘791 is silent to an element with a larger atomic radius than the atomic radiuses of Co, Cr, Fe, and Ni in a range of more than 0 to 4 at%.
Yeh teaches a high-temperature resistant alloy with lot contents of Co and Ni with a face-centered cubic crystal structure ([0002]) with 0 to 10 at% of one or more of Nb, Ta, and Zr ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of US ‘791 to add 0 to 10at% total of one or more of Nb, Ta, and Zr because they influence the hardness of the alloy and can be used to tailor the high-temperature strength of the alloy to meet the requirements for a specific application (Yeh [0012]).
As an alternative to Yeh, Izumida teaches a Ni-Co based alloy with a y phase (austenite) metal structure (1:6-10) with at least one of 0.5 to 5.0 wt% Nb and 0.1 to 10.0 wt% Ta (2:17-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of US ‘791 to add 0.5 to 5.0 wt% Nb and/or 0.1 to 10.0 wt% Ta because these elements are intensively precipitated as y’ phase to improve heat-resistance (Izumida 3:40-53) without excessive Nb causing strength reduction (Izumida 4:1-3) and without excessive Ta decreasing y phase stability and causing grain boundary precipitation (Izumida 4:4-7). 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3, 7, 9, 16, 17, 21, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10, 787,725 (US ‘725) in view of either one of Izumida (US 6,478,897) or Sung (Sung et al. Mechanical property of single phase Co-Ni-Cr-Mo based superalloy produced by cold working and recrystallization heat treatment. Materials Science Forum (2004), 449-452 (Pt. 1, Designing, Processing and Properties of Advanced Engineering Materials), 573-576.).
US ‘725 teaches a high entropy alloy with an overlapping composition (US ‘725 claims 1, 3-5, 13) and an intermetallic compound with a Ni3Ti phase (US ‘725 claim 6) and a simple cubic structure (US ‘725 claim 8).
US ‘725 is silent to the average crystal grain size.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art in US ‘725 to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Izumida, Sung teaches a Co-Ni-Cr-Mo based alloy with an equiaxed grain structure with average grain size of 28 um (Abstract). Sung also studied the effect of grain size of mechanical properties and flow behavior by comparing average grain sizes of 28 um and 238 um, where at room temperature and 943 K (i.e. elevated temperature), 0.2% offset yield strength increased with decreased grain size and grain refinement enhances fracture strength and allows for deformation twinning (i.e. grain size is a result-effective variable that achieves a recognized result) (Abstract, Results and Discussion, Figs. 1-4, Summary). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention as claimed to the average grain size of the FCC matrix phase in US ‘725 to be 28 um because it shows higher yield strength, where grain refinement enhances fracture strength and allows deformation twinning to occur (Sung Abstract, Results and Discussion, Figs. 1-4, Summary). Further, grain size is a result-effective variable that effects mechanical properties and grain size (Sung Abstract, Results and Discussion, Figs. 1-4, Summary) where the determination of the optimum or workable ranges of said variable is characterized as routine experimentation. MPEP 2144.05(II)(B).
Claims 1, 3, 7, 9, 16, 17, 21, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,359,638 (US ‘638) in view of either one of Izumida (US 6,478,897) or Sung (Sung et al. Mechanical property of single phase Co-Ni-Cr-Mo based superalloy produced by cold working and recrystallization heat treatment. Materials Science Forum (2004), 449-452 (Pt. 1, Designing, Processing and Properties of Advanced Engineering Materials), 573-576.).
US ‘638 teaches a Co, Cr, Fe, Ni, Ti, Mo alloy with at least one of Y and Nb with a matrix phase crystal grain and ultrafine particles of 100 nm or less (US ‘638 claims 1-6).
US ‘638 is silent to the average crystal grain size.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art to limit the average crystal-grain diameter of the FCC matrix phase in US ‘638 to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Izumida, Sung teaches a Co-Ni-Cr-Mo based alloy with an equiaxed grain structure with average grain size of 28 um (Abstract). Sung also studied the effect of grain size of mechanical properties and flow behavior by comparing average grain sizes of 28 um and 238 um, where at room temperature and 943 K (i.e. elevated temperature), 0.2% offset yield strength increased with decreased grain size and grain refinement enhances fracture strength and allows for deformation twinning (i.e. grain size is a result-effective variable that achieves a recognized result) (Abstract, Results and Discussion, Figs. 1-4, Summary). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention as claimed to the average grain size of the FCC matrix phase in US ‘638 to be 28 um because it shows higher yield strength, where grain refinement enhances fracture strength and allows deformation twinning to occur (Sung Abstract, Results and Discussion, Figs. 1-4, Summary). Further, grain size is a result-effective variable that effects mechanical properties and grain size (Sung Abstract, Results and Discussion, Figs. 1-4, Summary) where the determination of the optimum or workable ranges of said variable is characterized as routine experimentation. MPEP 2144.05(II)(B).
Related Art
Chou-Mo0.2 (Chou et al. Effect of molybdenum on the pitting resistance of Co1.5CrFeNi1.5Ti0.5Mox alloys in chloride solutions. Corrosion- August 2011. Vol. 67, No. 8. 85002)
Mo0.2 teaches a nonequimolar, multicomponent alloy of Co1.5CrFeNi1.5Ti0.5Mo0.2 (Test Materials, Table 1 Mo0.2) where the presence of Mo decreases pitting susceptibility (abstract). 
Otto (Otto et al. The influences of temperature and microstructure on the tensile properties of a CoCrFeMnNi high-entropy alloy. Acta Materialia 61 (2013) 5743-5755.)
Otto teaches a CoCrFeMnNi high-entropy alloy with a face-centered cubic crystal structure with grain sizes of 4 to 160 um (Abstract) and increased yield increased with decreasing grain size (5. Summary and conclusions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  
 

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735